EXAMINER’S COMMENT
	Claims 1, 3 and 11 are allowed. 
This application is in condition for allowance except for the presence of claims 11-12 directed to a non-elected group without traverse. These claims have not been amended to recite all the allowable features of claim 1. The processes claims are not commensurate ins cope with the allowable product claim and thus are not eligible for rejoinder.   Accordingly, claims 12-14 have been cancelled.
REASONS FOR ALLOWANCE 
	The prior art fails to teach or reasonably suggest the cosmetic stick of claim 1. The prior art does not teach or suggest  where the thixotropic polyhedron includes a plurality of pores, each pore having a maximum cross-sectional size which is within 50 % of a maximum cross-sectional size of the particles of moisture. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615